Citation Nr: 0927069	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-25 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to April 1984 
and from July 1985 to April 1992.  He died in January 2006.  
The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs Regional Office in Honolulu, Hawaii.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2006.  The death certificate 
lists the immediate cause of death as hemorrhagic shock and 
severe intracranial injury/bleeding, with contributing cause 
as gunshot wounds at the head, neck, abdomen, right and left 
thighs.

2.  At the time of his death, the Veteran was service-
connected for post-traumatic stress disorder at 100 percent 
disabling, effective January 2, 1997; lumbosacral strain and 
right hip strain at 10 percent disabling, effective April 25, 
1995; and neurodermatitis of the face at noncompensably 
disabling, effective April 25, 1995.

3.  The Veteran was not rated totally disabled for a 
continuous period of at least 10 years prior to his death, 
nor was the Veteran's total evaluation continuously in effect 
from the date of separation from service, nor was the Veteran 
a former POW. 

4.  At the time of the Veteran's death, there was no 
unadjudicated claim for VA benefits.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2008).

2.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DIC benefits under 38 U.S.C.A. § 1318

The Veteran's death was determined not to be service 
connected in a May 2006 rating decision.  The appellant did 
not appeal this claim, therefore it is not before the Board 
at this time.

If the Veteran's death is not determined to be service 
connected, as in this case, a surviving spouse or children 
may still be entitled to benefits.  Pursuant to 38 U.S.C.A. § 
1318(a), benefits are payable to the surviving spouse or 
children of a "deceased veteran" in the same manner as if 
the death were service connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who at 
death was either was in receipt of compensation, or was 
"entitled to receive" compensation, for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22(a).

The Veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22(c).

At the time of his death in January 2006, the Veteran was 
service-connected for the following disabilities: post-
traumatic stress disorder (PTSD) at 100 percent disabling, 
effective January 2, 1997; lumbosacral strain and right hip 
strain at 10 percent disabling, effective April 25, 1995; and 
neurodermatitis of the face at noncompensably disabling, 
effective April 25, 1995.  

There were no outstanding claims by the Veteran for service 
connection.  Therefore, a total rating had not been in place 
ten or more years immediately preceding death or for at least 
five years from the date of the Veteran's separation from 
service.  

The Veteran was rated 100 percent disabled by PTSD 
approximately 9 years before his death.  The appellant has 
contended that the Veteran was entitled to receive the 100 
percent rating for PTSD more than 10 years before his death.  

With regard to the Veteran's PTSD, the RO first granted 
service connection in a January 1994 rating decision, 
evaluated at 50 percent.  The Veteran did not appeal this 
decision.  Following a review VA psychiatric examination in 
December 1994, the RO issued a rating decision in January 
1995 continuing the 50 percent evaluation for PTSD.  The 
Veteran filed informal claims for other disabilities in 
September 1995 yet did not appeal the January 1995 rating 
decision.

In January 1997, the Veteran filed a claim for an increased 
rating for PTSD.  He also filed a claim for total disability 
resulting in individual unemployability (TDIU) in October 
1997, stating that his disability began affecting his full 
time employment in October 1996 and that he became too 
disabled to work in January 1997.  

The RO issued a rating decision in May 1998 which increased 
the Veteran's PTSD evaluation to 100 percent disabling, 
effective January 2, 1997.  The Veteran did not appeal this 
decision.

The appellant stated on her Form 9 substantive appeal, 
received in August 2007, that the January 1995 rating 
decision contained clear and unmistakable error in continuing 
the 50 percent rating for PTSD.  In November 2007, the RO 
issued a decision finding that there was no clear and 
unmistakable error in the January 1995 rating decision.  The 
appellant did not appeal this decision, therefore it is not 
before the Board at this time.

The Board has reviewed the file to determine if there is any 
basis in the post-service record to indicate that the Veteran 
was entitled to receive a 100 percent rating for PTSD earlier 
than January 2, 1997.  However, the evidence does not support 
an earlier effective date for the 100 percent rating.  
Indeed, by the Veteran's own estimation, his disability began 
affecting his full time employment in October 1996 and 
rendered him too disabled to work in January 1997, providing 
highly probative evidence against this claim.  The Board 
finds no basis in the post-service record to indicate that 
the Veteran was entitled to receive a 100 percent rating 10 
years before his death.
 
In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellant's claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

Accrued benefits

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

Although the appellant's claim for accrued benefits is 
separate from any claim that the veteran filed prior to his 
death, an accrued benefits claim is "derivative of" that 
claim.  By statute the appellant takes the veteran's claim as 
it stood on the date of his death.  Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996).  For a claimant to prevail 
in an accrued benefits claim, the record must show the 
following: (1) The appellant has standing to file a claim for 
accrued benefits (see 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000); (2) the service person had a claim pending at the 
time of his death (see 38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1299 (Fed. Cir. 1998); (3) the service 
person would have prevailed on his claim if he had not died 
(Id.); and (4) the claim for accrued benefits was filed 
within one year of the service person's death (See 38 
U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

In this case, at the time of the Veteran's death in January 
2006, the service person did not have any unadjudicated VA 
claim pending at the time of his death.  Therefore, the 
appellant is not eligible for payment of accrued benefits.




Duty to notify and assist

When addressing the merits of the appellant's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in April 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced her in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


